      Case: 1:20-cv-06426 Document #: 5 Filed: 10/29/20 Page 1 of 3 PageID #:24



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


XYZ CORPORATION,

       PLAINTIFF,

V.
                                                       CIVIL ACTION NO.: 1:20-CV-06426
THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE A

       DEFENDANTS.



              PLAINTIFF’S MOTION FOR LEAVE TO FILE UNDER SEAL

       Plaintiff, XYZ Corporation (“Plaintiff”), by its undersigned counsel, hereby files this

Motion requesting leave to file the following documents under seal: (1) Exhibit 1 to the Complaint;

(2) Exhibit 2 to the Complaint; (3) the Amended Complaint which will identify and include

additional allegations regarding Plaintiff and Defendants; (4) Exhibit 3 - Schedule A to the

Complaint, which includes a list of the Defendants by their online marketplace accounts (referred

to as “Seller Aliases”) and their corresponding e-commerce store URLs; (5) Plaintiffs’ Motion for

Entry of a Temporary Restraining Order, including a Temporary Injunction, a Temporary Asset

Restraint, and Expedited Discovery, and accompanying supporting memorandum, declarations,

and exhibits, including screenshot printouts showing the e-commerce stores operating under the

Seller Aliases; and, (6) Plaintiffs’ Motion for Electronic Service of Process, and accompanying

supporting memorandum, declaration, and exhibits.

       In this action, Plaintiff is requesting temporary ex parte relief based on an action for:

trademark infringement and counterfeiting; false designation of origin, passing off and unfair

competition; violation of the Illinois Uniform Deceptive Trade Practices Act; and copyright
      Case: 1:20-cv-06426 Document #: 5 Filed: 10/29/20 Page 2 of 3 PageID #:25



infringement. Sealing this portion of the file is necessary to prevent the Defendants from learning

of these proceedings prior to the execution of the temporary restraining order. If Defendants were

to learn of these proceedings prematurely, the likely result would be the destruction of relevant

documentary evidence as well as the hiding and/or transferring of assets to foreign jurisdictions,

which would frustrate the purpose of the underlying law and would interfere with this Court’s

power to grant relief. Once the temporary restraining order has been served on the relevant parties

and the requested actions are taken, Plaintiff will move to unseal these documents.



   Dated: October 29, 2020                           Respectfully submitted,

                                                     /s/ Ann Marie Sullivan
                                                     Ann Marie Sullivan
                                                     Alison Carter
                                                     AM Sullivan Law, LLC
                                                     1440 W. Taylor St., Suite 515
                                                     Chicago, Illinois 60607
                                                     Telephone: 224-258-9378
                                                     E-mail: ams@amsullivanlaw.com

                                                     ATTORNEYS FOR PLAINTIFF
      Case: 1:20-cv-06426 Document #: 5 Filed: 10/29/20 Page 3 of 3 PageID #:26




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing

document was electronically-filed on October 29, 2020, with the Clerk of the Court using the

CM/ECF system, which will automatically send an email notification of such filing to all registered

attorneys of record.


                                                      /s/ Alison Carter
                                                      Alison Carter
